Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 11/17/2021 is entered. Claims 21, 22, 24, 27, 29, 30, 31, 32, 34, 37, 39, and 40 are currently amended. Claims 21-40 are pending. Claims 21 and 31 are independent claims and claims 22-30 depend from claim 21 and claims 31-40 depend from claim 31.

2.	Interview summary:
	Examiner called the Applicant's representative Mr. Yangzhou Du to discuss the Non-Statutory Double Patenting Rejection and to inform that to overcome the rejection a Terminal Disclaimer is required. Mr. Du agreed to file a Terminal Disclaimer electronically. Interview summary is attached.
Terminal Disclaimer

3.	The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent# 10657581 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
4.1.	Applicant’s arguments, see pages 13-21, filed 11/17/2021, with respect to rejection of claims 21-40 under 35 USC 101 have been fully considered and are persuasive in view of the current amendments to independent claims 21 and 31. In combination, the additional elements comprising a processor in communication via a network with the terminals of service providers obtaining service provider information of the service providers from terminals of the service providers, wherein each of the service providers is associated with a vehicle, the service provider information including real-time positioning information of the terminals of the service providers acquired based on real-time collection of positioning signals via the network, obtaining, based on the service provider information, features of the Response to the Non-Final Office Action Attorney Docket No.: 20615-0010USO1 Application No.: 16/869,447Page 3 of 22service providers using one or more trained machine learning models operating in real time on the online transportation platform,  sending out, via the network, at least one of the online transportation orders to at least one of the terminals of the service providers based on the order information and the features of the service providers, and dispatching a vehicle corresponding to a target service provider who accepts at least one of the online transportation orders via a terminal of the target service provider” integrate the abstract idea into a practical application. Specifically, the combination of additional elements 
recites a specific improvement over prior art systems by obtaining service provider information from the service providers in response to receiving requests for transportation service provider, wherein the service provider information includes real-time  location of the service providers and  from the gathered information of the service providers detecting features of the service providers using one or Response to the Non-Final Office Action more trained machine learning models operating in real time on the online transportation platform, then sending  at least one of the online transportation orders to at least one of the terminals of the service providers based on the order information and the features of the service providers resulting in dispatching a vehicle via a terminal of the service provider who accepts the transportation order. The claim as a whole integrates the abstract ideas of “Certain Methods of Organizing Human activity” and “Mental Process” related to processing of online transportation orders into practical Application. Therefore independent are not directed to an abstract idea and are patent eligible. The rejection of claims 21-40 under 35 USC 101 is withdrawn.

4.2. Non-Statutory Double patenting rejection:
In view of filing a proper Terminal Disclaimer, see above, the rejections of claims 21-40  on the grounds of non-Statutory Double patenting rejection is now moot and has been withdrawn. 
Allowable Subject Matter
5.	Claims 21-40 allowed.

The following is an examiner’s statement of reasons for allowance: 

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references cited in the IDS filed 06/02/2020, reviewed parent application# 15547528,  now US Patent # 10657581.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including a Non-Final rejection mailed 08/23/2021 and the applicant’s replies filed 11/17/2021 amending independent claims 21 and 31, and the pages 13-21 outlining the reasons for overcoming the rejection under 35 USC 101 and also filing a proper Terminal Disclaimer, see above, to overcome a Double patenting rejection make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 


Dependent claims 22-30 are allowed on the same basis as established for base claim 21.
Since the limitations of the other independent claim 31 are similar to those of claim 21, claim 31 is analyzed and allowed on the same basis as established for claim 21.
Dependent claims 32-40 are allowed on the same basis as established for base claim 31.





6.	Best prior art of record:
	(i)	Lerenc et al. [US2013/0159028 A1], hereinafter Lerenc cited in the parent Application 15547528 now US patent 1065750 and IDS filed 06/02/2020, discloses (See Lerenc Fig.1) a ride scheduling system 100 comprising central device 130 [corresponds to a server communicating with user devices 110-1 —110-n via communication interface 140 and communication links 140] which includes a processing system to execute stored instructions] to 
obtain electronic signals encoding orders, and extract order information based on the orders, extract service provider information, obtain features of service providers (See Lerenc Fig.3 and paras 0024—0028. The central device including the processing system receives order parameters P [for a passenger who is seeking services for ride sharing and his received parameters correspond to a service order parameters] and parameters D from a driver who correspond to a service provider for providing ride sharing different riders and both the parameters P and D are stored in the database 160. The received parameters from the
passenger seeking service include values such as start location (pick up point), end location
(drop off point), traveling time, tolerances, and other preferences such as social compatibility
preferences (e.g., gender, age, occupation). The stored parameters of the driver as the service provider include details such as start location, end location, traveling time, detour time, and other preferences such as social compatibility preferences (e.g., gender, age, and occupation). The detour time, for example, may represent the time the driver is willing to prolong his journey 
 (ii)	CN103218769A cited in the IDS filed 06/02/2020 [see full machine translation attached as indicated in Form 892] discloses a taxi order allocation method, and specifically discloses (see the description, paragraphs [0004] - [0019] and [0051], acquiring, from a new order in an order database, latitude and longitude information about a pick-up point and a drop-off point of a taxi taker, i.e. an order initiator, by taking the geographical location of the pick-up point as a point of origin, by means of geographical location information provided by each vehicle device of a taxi, searching in a vehicle real-time location database for all taxies with a straight line distance from this point that are within a pre-set value, and at least sending partial order information to these taxies, judging the number of vehicles satisfying the condition S503, 
(iii) Roy [US20150278892 A1, cited in the parent Application 15547528 now US patent 1065750] in the field of methods and systems relating to immediate service delivery discloses receiving response relating to a service provider's ability to fulfil the time sensitive requirement [see para 0013], a user may not get a response from service providers that meets the requirement of the time for reply [see para0040], and monitoring algorithms for determining failure by an operator to fulfill a target completion of rate of express service calls.

(iv) Chen et al. [US 10559038 B1], hereinafter Chen. Chen teaches obtaining in real time positioning information of service providers [see col.8, lines 51-60, “The real-time dashboard may include a service provider view and a service view. The service provider view may include and show the following: how many active service providers at any given point in time, where the service providers are located, and/or what the service providers are doing”; and also see claims 1 and 4.]

The above cited three references do not teach specifically the limitations in claims 21 and 31 comprising, as a whole, obtaining service provider information of the service providers from terminals of the service providers, wherein each of the service providers is associated with a vehicle, the service provider information including real-time positioning information of the terminals of the service providers acquired based on real-time collection of positioning signals via the network, obtaining, based on the service provider information, features of the Response to the Non-Final Office Action Attorney Docket No.: 20615-0010USO1 Application No.: 16/869,447Page 3 of 22service providers using one or more trained machine learning models operating in real time on the online transportation platform,  sending out, via the network, at least one of the online transportation orders to at least one of the terminals of the service providers based on the order information and the features of the service providers, and dispatching a vehicle corresponding to a target service provider who accepts at least one of the online transportation orders via a terminal of the target service provider.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625